DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 17 Feb 2022, with respect to the objections to the specification and the abstract have been fully considered and are persuasive.  The claim objections of 09 Sep 2021 have been withdrawn in view of the amended and withdrawn claims. 
Applicant’s arguments, see pg. 6, filed 17 Feb 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 09 Sep 2021 have been withdrawn in view of the amended and withdrawn claims. 
Applicant's arguments, see pg. 6, filed 17 Feb 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. 
Applicant argues, see pg. 6, that “The Applicant has amended the claims accordingly to overcome the rejection in the office action and added correct antecedent”. However, the Examiner respectfully disagrees. Claim 1 still recites the limitation “the bio-potential sensor” whose antecedent basis is unclear. See the 35 U.S.C. 112(b) rejections below. Applicant also argues, see pg. 6, that “Regarding the objection on the “the measurement”, the Applicant submits that the term refers to measurement in change of the arterial dimension over a cardiac cycle”. However, the Examiner respectfully disagrees. Claim 1 has not been amended with respect to the 
Applicant’s arguments, see pg. 6-10, filed 17 Feb 2022, with respect to the 35 U.S.C. 102 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-4 are currently examination. Claim 5 has been withdrawn since the Non-Final Office Action of 09 Sep 2021.

Specification
The abstract of the disclosure is objected to because “transducers/accelerometric sensors measures” should read “transducers/accelerometric sensors measure”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-4 are objected to because of the following informalities:  
“the arterial dimension comprises” should read “the arterial dimensions comprise[[s]]” (claim 3);
“a minimum maximum diameter” should read “a minimum or maximum diameter” (claim 3);
“a minimum maximum arterial thickness values” should read “a minimum or maximum arterial thickness value[[s]]” (claim 3); and
“the bio-potential sensor arranged …” should read “the bio-potential sensor is arranged …” (claim 4). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a bio-potential transducer … measures a bio-potential signal acting on the measurement site, wherein the bio-potential signal is a function of at 15least one of an arterial pressure level measured by the bio-potential sensor, an applied or hold-down pressure measured by the bio-potential sensor, and external factors acting during the measurement using the arterial compliance probe” and “a controller, connected to the bio-potential sensor and the single 20element ultrasound transducer ... ” First, the antecedent basis for “the bio-potential sensor” is unclear. It is unclear whether “the bio-potential sensor” is referring to: a) “a bio-potential transducer” recited in claim 1; b) a bio-potential sensor; or c) otherwise. Second, the antecedent basis for “the measurement using the arterial compliance probe” is unclear. It is unclear whether “the measurement” is referring to: a) “cuff-less measurement of blood pressure (BP) of a subject” recited in the preamble of claim 1; b) a measurement of “a change in arterial dimensions over a cardiac cycle” recited in claim 1; c) a measurement; or d) otherwise. Claims 2-4 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as  “a bio-potential sensor … measures a bio-potential signal acting on the measurement site, wherein the bio-potential signal is a function of at 15least one of an arterial pressure level measured by the bio-potential sensor, an applied or hold-down pressure measured by the bio-potential sensor, and external factors acting during a measurement using the arterial compliance probe” and “a controller, connected to the bio-potential sensor and single 20element ultrasound transducer ... ”.
Claim 1 recites the limitation “wherein at least one P-β Model is applied on the bio-potential signal, the arterial dimensions and the variation in local pulse wave velocity to measure the BP”. It is unclear which component of the arterial compliance probe of claim 1 is configured to apply the at least one P-β Model. Claims 2-4 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the controller is configured to determine the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Joseph et al. (WIPO Pub No. 2015/193917, published on 23 Dec 2015) - hereinafter referred to as Joseph - in view of Vriz et al. (Vriz, Olga, et al. “Comparison of Sequentially Measured Aloka Echo-Tracking One-Point Pulse Wave Velocity with SphygmoCor Carotid–Femoral Pulse Wave Velocity.” SAGE Open Medicine, Jan. 2013, doi:10.1177/2050312113507563.)  - hereinafter referred to as Vriz.
Regarding claim 1, Joseph discloses an arterial compliance probe for cuff-less measurement of blood pressure (BP) of a subject (at least Fig. 3-4, [00113]: ultrasound-pressure sensors), the arterial compliance probe comprising:
a probe holder (Fig. 4, 6b) to apply the arterial compliance probe on a measurement site of the subject ([0064]: sensors 102a/b and ultrasound transducer 104 placed on skin of subject 108);
a single element ultrasound transducer (Fig. 4 and [0140]: single element ultrasound transducer 104), connected to a first end of the probe holder (Fig. 4), configured to measure a change in arterial dimensions over a cardiac cycle ([0061]: ultrasound transducer 104 measures the change in the arterial dimensions over the cardiac cycle of the arterial wall of the subject 108);
a bio-potential transducer (Fig. 4, [0040], and [0052]: sensor 102 including sensors 102a/b) connected to a second end of the probe holder (Fig. 4) 
a controller (controller unit 106), connected to the bio-potential sensor and single element ultrasound transducer (Fig. 2a), configured to measure a variation in local pulse wave velocity ([0088]-[0092]: Continuous measurement of PWV by using equation 4, which includes Cs is the local pulse wave velocity evaluated at the systole and C(t) is the local pulse wave velocity waveform measured at every point within the cardiac cycle) for the measurement of BP ([0047]: controller unit 106 measures BP of the subject 108 based on the local PWV and the change in the arterial dimensions).
Joseph does not disclose:
a variation in local pulse wave velocity based on the change in the arterial dimensions and the bio-potential signal; and

Vriz, however, discloses:
measuring a variation in local pulse wave velocity based on a change in arterial dimensions and arterial pressure level (pg. 2: (PWV)^2=(A/ρ)(dP/dA)); and
determining blood pressure by applying at least one P-β Model (pg. 2: PWV=(βP/2ρ)1/2 which can be re-written as Pβ=2ρ(PWV)2, where (PWV)^2=(A/ρ)(dP/dA) … During systole, the pressure and diameter-change waveforms were similar and during diastole, the carotid arterial pressure-diameter relationship showed slight nonlinearity and hysteresis).
	It is noted that “at least one P-β Model” was given a broadest reasonable interpretation in light of the specification as “a generalized mathematical model that relates arterial pressure level (P) with the mechanical and geometrical characteristics of an arterial vessel segment” as disclosed in [0047] of the specification of the instant application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Joseph’s method of determining a blood pressure to include Vriz’s method of determining a blood pressure by applying P-β Model that is at least based on variation in pulse wave velocity, arterial dimensions, and arterial pressure level. The motivation for the combination would have been to allow calculating blood 
Regarding claim 2, Joseph in view of Vriz discloses all limitations of claim 1, as discussed above, and Joseph further discloses:
wherein the bio-potential sensor is one of a pressure sensor, and a force sensor ([0040]: sensor 102 can be a pressure sensor or a force sensitive sensor; [0051]: sensor 102 is a pressure sensor).
Regarding claim 3, Joseph in view of Vriz discloses all limitations of claim 1, as discussed above, and Joseph further discloses:
wherein the arterial dimension comprises at least one of diameter waveforms, a minimum maximum diameter, a diameter at any fiducial point, an arterial wall thickness waveform, a minimum maximum arterial thickness values, and an arterial wall thickness value at any fiducial point ([0047]: arterial dimensions include arterial distension and end-diastolic diameter).
Regarding claim 4, Joseph in view of Vriz discloses all limitations of claim 1, as discussed above, and Joseph further discloses:
wherein the bio-potential sensor arranged in proximal to the single-element ultrasound transducer (Fig. 4: sensors 102a/b and ultrasound transducer 104 and 6b/c: ultrasound transducer and pulse wave sensors; [0078]: the blood pulse wave sensors 1 and 2 can be the pressure sensors) or configured in one of a linear array configuration, a curvilinear array 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fortier et al. (Fortier, Catherine et al. “Aortic-Brachial Pulse Wave Velocity Ratio: A Measure of Arterial Stiffness Gradient Not Affected by Mean Arterial Pressure”. Pulse 2017;5:117-124. doi: 10.1159/000480092) discloses at least a P-β Model relating arterial stiffness and dimensions (see at least pg. 119: Adjusting Arterial Stiffness for Operating Blood Pressure). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 3793      
                                                                                                                                                                                                  /Angela M Hoffa/Primary Examiner, Art Unit 3799